Citation Nr: 1236194	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to November 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision. 

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the local RO.  A transcript of the hearing is associated with the claims file.

The Board remanded the claim in July 2010 in order for VA examinations to be provided.  The examinations were provided and the examination reports fully addressed the Board's questions.  Therefore, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The Board previously referred issue of entitlement to service connection for a traumatic brain injury for appropriate action.  However, it is unclear whether any action has been taken on that request.  As such, the issue is once again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  




FINDINGS OF FACT

1.  The evidence does not establish that the Veteran has a hearing loss disability in either ear for VA purposes.

2.  The weight of evidence is against a finding that the Veteran has an organic headache disability that either began during or was otherwise caused by his military service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for a headache disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Bilateral hearing loss

The Veteran has asserted that service connection is warranted for bilateral hearing loss as a result of acoustic trauma that he experienced during his service in Iraq.  In this regard, service treatment records confirm that the Veteran was exposed to two explosions during combat operations which resulted in injuries to the right side of his body (and for which he was awarded the Purple Heart).  The Veteran has also testified that he incurred noise exposure during service, as his unit was exposed to mortar fire every day and his humvee was hit on numerous occasions while on patrol.  He has also reported that he incurred noise exposure from working next to a gun during service.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

In this case, the Board has already acknowledged that the Veteran was exposed to acoustic trauma, as described above, in granting his claim for service connection for tinnitus.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must cause hearing loss for VA purposes.

For the purposes of applying VA laws, "impaired hearing" will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

In this case, the evidence of record does not show that the Veteran has, at any time during the course of his appeal, had hearing loss for VA purposes in either ear.
 
As noted in the Board remand, the service treatment records contain audiograms that show the Veteran's hearing was within normal limits in July 2002, April 2003, and April 2005.  However, the Board recognized that the lack of evidence showing hearing loss during service alone would not automatically preclude the Veteran from, otherwise, establishing that his current hearing disability is the result of an injury or disease incurred in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

In February 2006, the Veteran presented for treatment reporting that he may have some hearing loss in his right ear, as he worked next to a gun during military service.  See February 2006 VA outpatient treatment record.  It appears that the Veteran was scheduled for an audiogram to evaluate his hearing but he did not report back to the clinic for examination.  

Nevertheless, given his military noise exposure, the Veteran was provided with a VA examination in February 2012 at which the results of audiometric testing showed, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
15
5
5
5
0
 
Speech recognition testing showed 100 percent in the right ear and 98 percent in the left ear.  It is also noted that the examiner reviewed the Veteran's in-service audiograms and noted that not only were they normal, but they also failed to show any significant threshold shifts during the Veteran's military service.

As such, at no time has the evidence shown that the Veteran experiences either a decibel loss of 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz; or thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz of 26 decibels or greater.  Additionally, speech recognition testing was consistently greater than the 94 percent in both ears.  Therefore, the evidence of record has not shown that the Veteran has a hearing loss disability for VA purposes. See 38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's belief that he has hearing loss as a result of military noise exposure.  However, while he, as a lay person, is competent to report what comes to him through his senses, such as diminished hearing acuity, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing hearing loss for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish a hearing loss disability for VA purposes.  While his hearing may not be what it once was, this hearing is still within a range of normal for VA purposes.  
 
In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.
 
Headaches

With respect to his claim for headaches, the Veteran has testified that he has suffered from headaches since returning from the war.  He testified that his face would go numb, he would get a massive, migraine-like headache, and that he continues to experience these headaches.  

The service treatment records do not contain any complaints, treatment, or findings related to headaches, but the post-service medical evidence shows that, in February 2006, the Veteran complained of chronic headaches since returning from the war.  He reported that his headaches were associated with photophobia, nausea, and seeing spots.  The examining physician noted the Veteran's report of chronic headaches and stated that the headaches may be related to his PTSD and depression or that the headaches could be migraines or a structural injury.  The Veteran was scheduled a consultation in neurology and a CT scan, but he did not report back to the clinic for evaluation.  See February 2006 VA outpatient treatment record.  

Concluding that there was a question as to the etiology of the Veteran's headaches, including whether they were related to his service-connected PTSD, the Board found that a VA examination was necessary to determine if he had a current headache disability that was related to his military service.

In February 2012, the Veteran underwent a VA neurological examination.  The examiner reviewed the Veteran's claims file, noting that he had never been actually diagnosed with a headache condition.  The Veteran described splitting right-sided temporal headaches, which occurred several times per week, and lasting less than a day each time.  He was not taking any medication for the headaches and he stated that he experienced sensitivity to light.  The Veteran also reported experiencing migraine headaches with prostrating attacks more than once each month.  After completing the examination and reviewing the Veteran's claims file, the examiner found that it was less likely than not that the Veteran had a headache disability as a result of his military service.  The examiner explained that it was difficult to provide a headache diagnosis for the Veteran, noting that the Veteran's history regarding his headaches was inconsistent.  

The examiner noted that he had seen the Veteran approximately one month earlier at which time he reported that the headaches were left-sided, but at the examination, the Veteran reported that they had always been right sided.  The examiner also noted that in March 2006, he had reported that the headaches were left sided, but in February 2006 he had reported right-sided with seeing spots in his visual field, but without the gray line symptomatology that he reported at the VA examination.  

The examiner stated that the Veteran provided only vague answers to the questions that were asked about his headaches.  He also reported very poor sleep and a history of PTSD and anxiety.  The examiner stated that given the Veteran's history, he felt that it was less likely than not that the Veteran had an organic headache condition. 

Having reviewed the opinion, the Board notes that the examiner provided a conclusion based on medical experience that was grounded in the evidence of record and included consideration of the Veteran's statements and a complete and accurate understanding of the Veteran's medical history.  Moreover, the examiner's opinion has not been contradicted or questioned by any other medical opinion.  As such, the Board finds the examiner's opinion to be highly probative and entitled to great weight.
 
Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

To this end, the Veteran has consistently reported headache symptoms since being discharged from service.  However, while the Veteran, as a lay person, is competent to report what he perceives through the use of his senses, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing an organic headache disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion alone is insufficient to establish an actual headache disorder.
  
The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, recognizing that the Veteran was competent to describe his headache symptoms, the Board obtained a medical opinion to assess whether the reported symptoms were consistent with an organic headache disorder.

However, as noted above, the examiner simply did not find that the evidence of record was sufficient to establish a headache disorder.  Nevertheless, the examiner did consider the Veteran's reported symptoms in reaching his conclusion.

The Board sympathizes with the symptoms that the Veteran has reported experiencing.  Unfortunately, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability, in order to support a grant of service connection.  

As described above, the medical evidence of record, while acknowledging that the Veteran does experience headaches, has not shown that he has a chronic headache disability.

Thus, the criteria for service connection have not been met, and the Veteran's claim is denied.   

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and service treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his headaches or hearing.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
   



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for headaches is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
 

